DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13) in the reply filed on 11/10/2021 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 9, and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Maeda (US 2019/0088673).
Regarding claim 1, Maeda discloses a semiconductor storage device comprising: a stacked body in which a plurality of conducting layers (Fig.5, numeral 103) are stacked through a plurality of insulating layers (142) in a first direction; a semiconductor layer  (123) penetrating the stacked body, extending in the first direction and including metal atoms (151); and a memory film (124) ([0064]) including a first insulator (125), a charge storage layer (126) and a second insulator (127) that are provided between the stacked body and the semiconductor layer (123), wherein the semiconductor layer (123) surrounds a third insulator (121) penetrating the stacked body and extending in the first direction (Fig.4), and at least one crystal grain in the semiconductor layer (123) has a shape surrounding the third insulator (121) ([0043]; [0071]; Fig.6).
Regarding claim 3, Maeda discloses a semiconductor storage device comprising: a stacked body  (Fig.5)in which a plurality of conducting layers (103) are stacked through a plurality of insulating layers (142) in a first 29 direction; a semiconductor layer (123)penetrating the stacked body, extending in the first direction and including metal atoms ([0067]); and a memory film (105) including a first insulator (125), a charge storage layer (126) and a second insulator (127) that are provided between the stacked body and the semiconductor layer (123), wherein the semiconductor layer (123) surrounds a third insulator (121) penetrating the stacked body and extending in the first direction (Fig.4); the semiconductor layer (123) includes a portion having a concentration of the metal atoms (151) that is lower than a concentration of the metal atoms at an interface between the third insulator (121) and the semiconductor layer 
Regarding claim 4, Maeda discloses wherein the semiconductor layer (123) includes a region (Fig.6; note: region in (123)) surrounded by one of the plurality of insulating layers (142) and one of the plurality of conducting layers (103), and a grain boundary does not exist in the region or only a grain boundary between two crystal grains exists in the region (Fig.6).  
Regarding claim 9, Maeda discloses wherein the metal atoms include atoms of at least any Ni (nickel) ([0073]).  
Regarding claim 13, Maeda discloses an interconnect layer (Fig.3, numeral 114) provided on an upper end of the semiconductor layer, and electrically connected to the semiconductor layer ([0062]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda as applied to claim 1 above, and further in view of Ye (US 2018/0240809).
Regarding claim 2, Maeda discloses a semiconductor storage device comprising: a stacked body (Fig.5) in which a plurality of conducting layers (103) are stacked through a plurality of insulating layers (142) in a first direction; a semiconductor layer (123) penetrating the stacked body, extending in the first direction and including metal atoms ([0067]); and a memory film  (105) including a first insulator (125), a charge storage layer (126) and a second insulator  (127) that are provided between the stacked body and the semiconductor layer.
Maeda does not disclose (1) wherein a thickness of the semiconductor layer in a direction perpendicular to the first direction is 10 nm or less, and (2)  the semiconductor layer includes a crystal grain having a <100> orientation in the direction perpendicular to the first direction.
Regarding element (1), Ye however a thickness of the semiconductor layer in a direction perpendicular to the first direction is 10 nm or less ([0029]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Maeda with Ye to have  a thickness of the semiconductor layer in a direction perpendicular to the first direction is 10 nm or less for the purpose of obtaining high quality semiconductor film (Ye, [0030]).
Regarding element (2), Maeda however discloses that the orientation of the crystal grain can be adjusted to obtain high quality crystalline semiconductor channel (Maeda, [0113]).

Regarding claim 5, Maeda does not explicitly disclose wherein a thickness of the semiconductor layer in a direction perpendicular to the first direction is 15 nm or less. 
 Ye however a thickness of the semiconductor layer in a direction perpendicular to the first direction is 15 nm or less ([0029]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Maeda with Ye to have  a thickness of the semiconductor layer in a direction perpendicular to the first direction is 15 nm or less for the purpose of obtaining high quality semiconductor film (Ye, [0030]).
Claims 6 -8 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda.
Regarding claim 6, Maeda does not disclose wherein the semiconductor layer includes the crystal grain having a <100> orientation in a direction perpendicular to the first direction.  
Maeda however discloses that the orientation of the crystal grain can be adjusted to obtain high quality crystalline semiconductor channel (Maeda, [0113]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have the crystal grain having a <100> orientation in a direction perpendicular to the first direction for the purpose of obtaining high quality crystalline semiconductor channel
Regarding claim 7, Maeda does not disclose wherein a grain diameter of the crystal grain in the semiconductor layer is 80 nm or more and 1600 nm or less.  
Maeda however discloses that the semiconductor channel have a grain diameter larger than their thickness (Abstract).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have a grain diameter of the crystal grain in the semiconductor layer to be in the claimed range for the purpose of optimizing the electron mobility of the semiconductor channel (Maeda, [0005])
Regarding claim 8, Maeda does not explicitly disclose wherein a concentration of the metal atoms in the semiconductor layer is 4.0x1017 [atoms/cm3]30 or less.  
Maeda however discloses that the metal atoms promotes lager grains in the semiconductor channel and improve electron mobility ([0096]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have a concentration of the metal atoms in the semiconductor layer to be in the claimed range for the purpose of optimizing the electron mobility og the semiconductor channel (Maeda, [0005]).
Regarding claim 10, Maeda does not  discloses  wherein the metal atoms include atoms of at least any of Mn (manganese), Rh (rhodium), Co (cobalt), Fe (iron), Cr (chromium), Ti (titanium), Nb (niobium), Ir (iridium), Ta (tantalum), Re (rhenium), Mo (molybdenum), V (vanadium), Hf (hafnium), Ru (ruthenium), Zr (zirconium) and W (tungsten).  

It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have the metal atoms include Co for the purpose of promoting crystallization in the semiconductor channel. 
Regarding claim 11, Maeda discloses wherein the semiconductor layer includes phosphorus atoms ([0067]).
Maeda does not disclose that a concentration of phosphorus atoms is 1.0x1016 [atoms/cm3] or more and 1.0x1019 [atoms/cm3] or less.
It would have been however obvious to one of ordinary skill in the art at the time the invention was filed to adjust the concentration of phosphorus atoms to be in the claimed range for the purpose of optimizing the electron mobility of the semiconductor channel (Maeda, [0005]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda as applied to claim 1 above, and further in view of Yanagidaira (US 2019/0080772).
Regarding claim 12, Maeda does not disclose wherein a thickness of the first insulator in a direction perpendicular to the first direction is 5 nm or more and 10 nm or less.  
	 Maeda however discloses that the first insulator is a tunnel insulating film.  And Yanagidaira discloses that the thickness of the tunnel insulating film is 4 to 10 nm ([0423]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891